              Case 4:18-cv-07731-KAW Document 12 Filed 02/21/19 Page 1 of 14



     JOHN L. BURRIS, Esq., SBN 69888
1    PATRICK BUELNA, Esq. SBN 317043
2
     LAW OFFICES OF JOHN L. BURRIS
     Airport Corporate Center
3    7677 Oakport St., Suite 1120
     Oakland, CA 94621
4    Telephone:    (510) 839-5200
     Facsimile:    (510) 839-3882
5    Email: John.Burris@johnburrislaw.com
     Email: Patrick.Buelna@johnburrislaw.com
6
     Attorneys for Plaintiff
7

8
                                  UNITED STATES DISTRICT COURT
9
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11                                                      ) Case No.: 4:18-cv-07731-KAW
     ROBERT CASEY, an individual,
                                                        )
12                  Plaintiff,                          ) FIRST AMENDED COMPLAINT FOR
                                                        ) DAMAGES
13   v.                                                 ) (42 U.S.C §§ 1983)
                                                        ) (Cal. Penal Code §242)
14                                                      )
     CITY OF SANTA ROSA, a municipal
     corporation; NICHOLAS VLAHANDREAS,                 )
15                                                         JURY TRIAL DEMANDED
     individually and in his official capacity as a     )
                                                        )
16   police officer for the Santa Rosa Police
                                                        )
     Department; PARK MCALLISTER,                       )
17   individually and in his official capacity as a     )
     police officer for the Santa Rosa Police           )
18   Department; JASON JUCUTAN, individually            )
     and in his official capacity as a police officer   )
19   for the Santa Rosa Police Department; GREG         )
     SCHMIDT, individually and in his official          )
20                                                      )
     capacity as a police officer for the Santa Rosa
     Police Department; NICHOLAS LUND,                  )
21                                                      )
     individually and in his official capacity as a
     police officer for the Santa Rosa Police           )
22                                                      )
     Department and DOES 1-50, inclusive.               )
23                                                      )
                    Defendants.
24

25




                                  FIRST AMENDED COMPLAINT FOR DAMAGES
                                                        -1
             Case 4:18-cv-07731-KAW Document 12 Filed 02/21/19 Page 2 of 14




1                                             INTRODUCTION

2                1.   This action arises out of the excessive force from Santa Rosa Police officers
     Vlahandreas, McAllister, Jucutan, Schmidt and Lund when they choked and beat Plaintiff Robert
3
     Casey on June 1, 2018. Mr. Casey was searching for his lost dog with the help of neighbors
4
     when Defendant Santa Rosa police officers held him at gunpoint, jumped on Plaintiff and choked
5
     him unconscious and beat him with a baton while he lay unconscious.
6
                 2.   As a result of the Defendant officers’ excessive force, Mr. Casey suffered severe
7    injuries including several bruises and cuts to his body and a concussion.
8                                                 JURISDICTION
9           3.        This action arises under Title 42 of the United States Code, Section 1983. The

10   unlawful acts and practices alleged herein occurred in the City of SANTA ROSA, Sonoma

11
     County, California, which is within this judicial district. Title 28 United State Code Section 1391
     (b) confers venue upon this Court.
12
                                                  PARTIES
13
            4.        Plaintiff ROBERT CASEY (“Casey”) is a competent adult, a resident of SANTA
14
     ROSA, CALIFORNIA, and a United States Citizen.
15
            5.        Defendant NICHOLAS VLAHANDREAS was and at all times mentioned herein
16   is a police officer for the Santa Rosa Police Department, and is sued in his individual and official
17   capacity.

18          6.        Defendant PARK MCALLISTER was and at all times mentioned herein is a

19   police officer for the Santa Rosa Police Department, and is sued in his individual and official
     capacity.
20
            7.        Defendant JASON JUCUTAN was and at all times mentioned herein is a police
21
     officer for the Santa Rosa Police Department, and is sued in his individual and official capacity.
22
            8.        Defendant GREG SCHMIDT was and at all times mentioned herein is a police
23
     officer for the Santa Rosa Police Department, and is sued in his individual and official capacity.
24
            9.        Defendant NICHOLAS LUND was and at all times mentioned herein is a police
25   officer for the Santa Rosa Police Department, and is sued in his individual and official capacity.



                                   FIRST AMENDED COMPLAINT FOR DAMAGES
                                                       -2
                Case 4:18-cv-07731-KAW Document 12 Filed 02/21/19 Page 3 of 14




1              10.   Defendant CITY OF SANTA ROSA (“hereinafter Defendant”) is and at all times

2    herein mentioned is a municipal entity duly organized and existing under the laws of the State of
     California that manages and operates the CITY OF SANTA ROSA POLICE DEPARTMENT.
3
               11.   Plaintiff is ignorant of the true names and/or capacities of defendants sued herein
4
     as DOES 1 through 50, inclusive, and therefore sue said defendants by such fictitious names.
5
     Plaintiff will amend this complaint to allege his true names and capacities when ascertained.
6
     Plaintiff believes and alleges that each of the DOE defendants is legally responsible and liable
7    for the incident, injuries and damages hereinafter set forth. Each defendant proximately caused
8    injuries and damages because of their negligence, breach of duty, negligent supervision,
9    management or control, violation of public policy, and false arrests. Each defendant is liable for

10   his/her personal conduct, vicarious or imputed negligence, fault, or breach of duty, whether

11
     severally or jointly, or whether based upon agency, employment, ownership, entrustment,
     custody, care or control or upon any other act or omission. Plaintiff will ask leave to amend this
12
     complaint subject to further discovery.
13
               12.   In doing the acts alleged herein, Defendants, and each of them acted within the
14
     course and scope of their employment for the City of SANTA ROSA.
15
               13.   In doing the acts and/or omissions alleged herein, Defendants, and each of them,
16   acted under color of authority and/or under color of law.
17             14.   Due to the acts and/or omissions alleged herein, Defendants, and each of them,

18   acted as the agent, servant, and employee and/or in concert with each of said other Defendants

19   herein.
               15.   Plaintiff filed a timely government claim for their state causes of action, which
20
     was rejected in December 2018.
21

22
                                        STATEMENT OF FACTS
23
               16.   On or about June 1, 2018 near 2168 San Antonio Drive and Strawberry Park in
24
     Santa Rosa, California, Plaintiff Robert Casey was searching for his runaway dog with the help
25
     of a stranger along a trail. Defendant Santa Rosa police officers Vlahandreas, McAllister,


                                   FIRST AMENDED COMPLAINT FOR DAMAGES
                                                      -3
               Case 4:18-cv-07731-KAW Document 12 Filed 02/21/19 Page 4 of 14




1    Jucutan, Schmidt and Lund responded. Defendants Schmidt, Jucutan, Lund, McAllister and

2    Vlahandreas rapidly approached Mr. Casey and told Mr. Casey to put his hands up and get on the

3    ground.

4           17. Defendant Schmidt held Mr. Casey at gun point, despite the fact officers did not have

5    any reasonable suspicion that Mr. Casey had committed, was in progress of committing and/or

6    was intending to commit any crimes. Instead, Mr. Casey and a stranger were simply searching

7    for Mr. Casey’s dog on the trails.

8           18. Nevertheless, in compliance with the Defendant officers’ unlawful order for Mr.

9    Casey immediately put his hands up – Mr. Casey put up his hands. Mr. Casey then got to the

10   ground and put his hands up in compliance with the officers second order as well. Nevertheless,

11   Officers Vlahandreas, McAllister, Jucutan, Schmidt and Lund jumpted on Mr. Casey, then

12   started beating and choking him. Ofc. Schmidt put Plaintiff in a chokehold in violation of the

13   officers’ training and choked him unconscious. While Mr. Casey was unconscious Ofc.

14   McAllister screamed stop resisting to cover up his excessive force as he beat Mr. Casey’s

15   unconscious and motionless body with a baton.

16          19.     As a result of the incident, Mr. Casey sustained severe bruising, concussion and

17   lacerations as well as intense emotional distress.

18
                                                          DAMAGES
19
            20.     As a proximate result of Defendants’ conduct, Plaintiff suffered assault, battery,
20
     false arrest and excessive force. As a further proximate result of Defendant Does’ conduct,
21   Plaintiff suffered extreme physical injury, emotional distress, fear, terror, anxiety, humiliation,
22   and loss of sense of security, dignity, and pride as a United States Citizen.
            21.     The conduct of the Defendant Does were malicious, wanton, and oppressive.
23
     Plaintiff is therefore entitled to and award of punitive damages against said Defendant Does.
24

25




                                  FIRST AMENDED COMPLAINT FOR DAMAGES
                                                       -4
                 Case 4:18-cv-07731-KAW Document 12 Filed 02/21/19 Page 5 of 14




1                                           CAUSES OF ACTION

2
                                 SECOND CAUSE OF ACTION
3         (Fourth Amendment – Unlawful Detention/Arrest under 42 U.S.C. Section 1983)
              (Against Vlahandreas, McAllister, Jucutan, Schmidt and Lund DOES 1-25)
4
             22.      Plaintiff hereby re-alleges and incorporates by reference each and every
5
     paragraph of this Complaint.
6
             23.      When the Defendant officers attacked and beat Plaintiff Casey without
7
     reasonable suspicion, probable cause, justification or threat, the officers used unreasonable
8    force depriving Plaintiff of his right to be secure in his person against unreasonable searches
9    and seizures as guaranteed to Plaintiff under the Fourth Amendment to the United States

10   Constitution. Moreover, Plaintiff was complying with Officers unlawful orders at the time and

11
     none of his behavior warranted violence, force or arrest. Officers simply attacked Mr. Casey
     who was looking for his lost dog. The Defendant Officers did not have a lawful basis to use
12
     force in order to detain and/or arrest Plaintiff, which violated their training and Plaintiff’s
13
     constitutional rights under the Fourth Amendment.
14
             24.       As a result of his misconduct, the Defendant officers are liable for Plaintiff’s
15
     injuries.
16           WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
17
                                      FIRST CAUSE OF ACTION
18
                   (Fourth Amendment – Excessive Force under 42 U.S.C. Section 1983)
                  (Against Vlahandreas, McAllister, Jucutan, Schmidt and Lund DOES 1-25)
19
             25.      Plaintiff hereby re-alleges and incorporates by reference each and every
20   paragraph of this Complaint.
21           26.      When the Defendant officers attacked and beat Plaintiff Casey without reason,

22   justification or threat, the officers used unreasonable force depriving Plaintiff of his right to be

23   secure in his person against unreasonable searches and seizures as guaranteed to Plaintiff under
     the Fourth Amendment to the United States Constitution. Moreover, Plaintiff Casey was
24
     complying with Officers orders at the time and none of his behavior warranted violence or
25
     force. Mr. Casey did not pose any threat or use any force against the Defendant Officers. The


                                    FIRST AMENDED COMPLAINT FOR DAMAGES
                                                        -5
                 Case 4:18-cv-07731-KAW Document 12 Filed 02/21/19 Page 6 of 14




1    the Defendant Officers did not have a lawful basis to use force against Plaintiff, which violated

2    their training and Plaintiff’s constitutional rights under the Fourth Amendment.

3
                27.      As a result of his misconduct, the Defendant officers are liable for Plaintiff’s
     injuries.
4
                WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
5

6                                    THIRD CAUSE OF ACTION
         (Municipal Liability for Unconstitutional Custom or Policy (Monell)–42 U.S.C. section
7                                                1983)
                      (Against Defendant CITY OF SANTA ROSA and DOES 26-50)
8
                28.     Plaintiff hereby re-alleges and incorporates by reference herein paragraphs 1-26
9
     of this complaint.
10
                29.     Plaintiff is informed and believes and thereon alleges that high ranking
11
     CITY OF SANTA ROSA officials, including Defendants, and DOES 26-50, and/or each of
12   them, knew and/or reasonably should have known about acts of misconduct by Defendants, and
13   DOES 1-25, and/or each of them.

14              30.     Mr. Robert is a small statured man who was merely looking for his lost dog when

15   Defendant Officers held him at gunpoint and attacked him from behind without a legal basis.
     Furthermore, the officers used an impermissible technique of choking Mr. Robert unconscious.
16
     Even after he was unconscious, Defendant officers beat Mr. Robert with a baton in public. The
17
     brazen and jointly conducted acts of these officers indicate that they have a history of performing
18
     these excessive force acts. Furthermore, this incident is only the latest in a collection and trend of
19
     excessive force incidents committed by Santa Rosa officers who are not facing any punishment
20   as a result of their dangerous and unjustifiable actions. For example,
21         a. In 2013, Santa Rosa Police Officer Chang set his K-9 unit to attack a man that merely
22              walked out of his house to retrieve a pack of cigarettes from his car. 1

23

24
     1
         “Santa Rosa police on trial in mistaken K-9 attack” https://www.pressdemocrat.com/news/5222123-181/santa-
25
     rosa-police-on-trial



                                        FIRST AMENDED COMPLAINT FOR DAMAGES
                                                              -6
                 Case 4:18-cv-07731-KAW Document 12 Filed 02/21/19 Page 7 of 14




1          b. In 2013, a Santa Rosa Police Officer shot and killed a teenage boy who was merely

2              playing with a toy gun without warning. 2

3
           c. In 2017, Santa Rosa police officers used excessive force when they shot and killed a
               man that was hiding beneath a mattress. 3
4
           d. In 2014, several Santa Rosa Police officers severely beat and falsely arrested a disabled
5
               military causing him injuries including a concussion. USDC – Northern District Case
6
               No: 3:15-cv-01182
7
               3`.      Despite having such notice, Plaintiff is informed and believes and thereon
8              alleges that Defendants, and DOES 25-50, and/or each of them, approved, ratified,
9              condoned, encouraged and/or tacitly authorized the continuing pattern and practice of
10             misconduct and/or civil rights violations by said officers. This is confirmed by the fact

11             that recent scrutiny into the Santa Rosa Police Department’s tactics, these officers felt
               comfortable choking and beating someone in public without fear of discipline from
12
               their superiors.
13
               32.     Plaintiff is further informed and believes and thereon alleges that as a result of
14
     the deliberate indifference, reckless and/or conscious disregard of the misconduct by
15
     Defendants, and DOES 1-50, and/or each of them, encouraged these officers to continue their
16
     course of misconduct, resulting in the violation of Plaintiff’s rights as alleged herein.
17             33.     As against Defendant CITY OF SANTA ROSA, Defendants and/or DOES 1-50
18   in his/their capacity as police officer(s) for the CITY OF SANTA ROSA, Plaintiff further

19   alleges that the acts and/or omissions alleged in the Complaint herein are indicative and

20   representative of a repeated course of conduct by members of the CITY OF SANTA ROSA

21

22
     2
         https://www.pressdemocrat.com/news/8420661-181/supreme-court-asked-to-shield
23
     3
         “Suit Against SANTA ROSA Claims Inmates Were Exposed To Human Waste”
24
     https://sanfrancisco.cbslocal.com/2018/07/30/suit-against-san-francisco-claims-inmates-were-exposed-to-human-
25
     waste/



                                       FIRST AMENDED COMPLAINT FOR DAMAGES
                                                            -7
                Case 4:18-cv-07731-KAW Document 12 Filed 02/21/19 Page 8 of 14




1    POLICE DEPARTMENT tantamount to a custom, policy or repeated practice of condoning

2    and tacitly encouraging the abuse of police authority, and disregard for the constitutional rights

3
     of citizens.
             34.    Plaintiff is informed and believes and thereon alleges that the acts and omissions
4
     alleged herein are the direct and proximate result of the deliberate indifference of Defendants
5
     and/or DOES 1-50 in his/their capacity as police officer(s) for the CITY OF SANTA ROSA,
6
     and each of them, to repeated acts of misconduct, which were tacitly authorized, encouraged or
7
     condoned by the Defendants and/or DOES 1-50 in his/their capacity as police officer(s) for the
8    CITY OF SANTA ROSA, and each of them.
9            35.    The injuries and damages to Plaintiff as alleged herein were the foreseeable and

10   proximate result of said customs, policies, patterns and/or practices of Defendants and/or

11   DOES 1-50 in his/their capacity as police officer(s) for the CITY OF SANTA ROSA, and each
     of them.
12
             36.    Plaintiff is informed and believes and thereon alleges that the damages sustained
13
     as alleged herein were the direct and proximate result of municipal customs and/or policies of
14
     deliberate indifference in the training, supervision and/or discipline of members of the
15
     Defendants and/or DOES 1-50 in his/their capacity as police officer(s) for the CITY OF SANTA
16
     ROSA.
17           37.    Plaintiff is further informed and believes and upon such information and belief
18   alleges that Plaintiff’s damages and injuries were caused by customs, policies, patterns or

19   practices of Defendants and/or DOES 1-50 in his/their capacity as police officer(s) for the CITY

20   OF SANTA ROSA, and each of them, of deliberate indifference in the training, supervision
     and/or discipline of Defendants, and DOES 1-50, and/or each of them.
21
             38.    The aforementioned customs, policies or practices of Defendants and/or DOES
22
     1-50 in his/their capacity as police officer(s) for the CITY OF SANTA ROSA, and each of
23
     them, resulted in the deprivation of Plaintiff’s constitutional rights.
24
             39.    The aforementioned acts and/or omissions and/or deliberate indifference by
25   high ranking CITY OF SANTA ROSA officials, including high ranking SANTA ROSA



                                   FIRST AMENDED COMPLAINT FOR DAMAGES
                                                       -8
              Case 4:18-cv-07731-KAW Document 12 Filed 02/21/19 Page 9 of 14




1    POLICE DEPARTMENT supervisors, Defendants, and DOES 1-50, and each of them, and the

2    aforementioned customs, policies or practices of Defendants and/or DOES 1-50 in his/their

3
     capacity as police officer(s) for the CITY OF SANTA ROSA resulted in the deprivation of
     Plaintiff’s constitutional rights including, but not limited to, the following:
4
            a.         The right to be free from unreasonable searches and seizures, as guaranteed by
5
     the Fourth Amendment to the United States Constitution;
6
            b.         The right not to be deprived of life or liberty without due process of law, as
7
     guaranteed by the Fourteenth Amendment to the United States Constitution;
8           c.         The right to equal protection of the laws, as guaranteed by the Fourteenth
9    Amendment to the United States Constitution.

10          36.        Said rights are substantive guarantees under the Fourth and/or Fourteenth

11   Amendments to the United States Constitution.
            WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
12

13                                 FOURTH CAUSE OF ACTION
                   (Battery – Violation of CALIFORNIA PENAL CODE § 242)
14
              (Against Vlahandreas, McAllister, Jucutan, Schmidt and Lund DOES 1-25)
15          40.   Plaintiff re-alleges and incorporates by reference each and every paragraph of
     this complaint.
16
            41.        Defendant officers, while working as officers for the CITY OF SANTA ROSA,
17
     and acting within the course an scope of their duties, intentionally beat Plaintiff without a
18   lawful basis.
19          42.        As a result of the actions of these the Defendant Officers, Plaintiff suffered
     physical injuries. Defendant Officers did not have legal justification for using force against
20
     Plaintiff, and Defendant’s use of force while carrying out their deputy duties was an
21
     unreasonable use of force.
22          WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
23                                    FIFTH CAUSE OF ACTION
                                               (Negligence)
24               (Against Vlahandreas, McAllister, Jucutan, Schmidt, Lund and DOES 1-25)

25          43.        Plaintiff hereby re-alleges and incorporates by reference each and every



                                     FIRST AMENDED COMPLAINT FOR DAMAGES
                                                         -9
              Case 4:18-cv-07731-KAW Document 12 Filed 02/21/19 Page 10 of 14



     paragraph of this Complaint.
1
              44.   At all times, Defendants owed Plaintiff the duty to act with due care in the
2
     execution and enforcement of any right, law, or legal obligation.
3             45.   At all times, Defendants owed Plaintiff the duty to act with reasonable care.
4             46.   These general duties of reasonable care and due care owed to Plaintiff by
5
     Defendants include but are not limited to the following specific obligations:
6
                    a.      to refrain from using excessive and/or unreasonable force against Plaintiff;
7
                    b.      to refrain from unreasonably creating the situation where force, including
8                           but not limited to excessive force, is used;

9                   c.      to refrain from abusing their authority granted them by law;

10                  d.      to refrain from violating Plaintiff’s rights guaranteed by the United States
                            and California Constitutions, as set forth above, and as otherwise protected
11
                            by law.
12
              47.   Defendants, through their acts and omissions, breached each and every one of the
13
     aforementioned duties owed to Plaintiff.
14
              48.   Defendant CITY OF SANTA ROSA is vicariously liable for the wrongful acts
15
     and omissions of its employees and agents pursuant to Cal. Gov. Code section 815.2.
16
              49.   As a direct and proximate result of Defendant's negligence, Plaintiff sustained
17
     injuries and damages, and against each and every Defendant is entitled to relief as set forth
18

19   above.

20                                   SIXTH CAUSE OF ACTION
                           (Violation of the Bane Act (Cal. Civ. Code § 52.1))
21              (Against Vlahandreas, McAllister, Jucutan, Schmidt, Lund and DOES 1-25)

22
              50.   Plaintiff hereby re-alleges and incorporates by reference each and every paragraph
23
     of this Complaint.
24

25




                                  FIRST AMENDED COMPLAINT FOR DAMAGES
                                                     - 10
                Case 4:18-cv-07731-KAW Document 12 Filed 02/21/19 Page 11 of 14



                51.      Plaintiff brings this “Bane Act” claim individually for direct violation of his own
1
     rights.
2

3               52.      By their conduct described herein, Defendant Paul and Does 1-50, acting in

4    concert/conspiracy, as described above, violated Plaintiff’s rights under California Civil Code

5    §52.1, and the following clearly-established rights under the United States Constitution and the

6    California Constitution:
7                                a. Plaintiff’s right to be free from unreasonable searches and seizures as
                                    secured by the Fourth Amendment to the United States Constitution
8
                                    and by Article I, § 13 of the California Constitution;
9
                                b. Plaintiff’s right to be free from excessive and unreasonable force in the
10                                  course of arrest or detention, as secured by the Fourth Amendment to
                                    the United States Constitution and by Article 1, § 13 of the California
11                                  Constitution;
                53.      Excessive force which violates the Fourth Amendment, also violates the Bane
12
     Act. 4 Defendants’ use of unlawful force against Plaintiff J.M., in and of itself, satisfies the “by
13
     threat, intimidation, or coercion” requirement of the Bane Act.
14
                54.      Further, any volitional violation of rights done with reckless disregard for those
15

16   rights also satisfies the “by threat, intimidation, or coercion” requirement of the Bane Act. 5 All

17   of Defendants’ violations of duties and rights were volitional, intentional acts, done with reckless

18   disregard for Plaintiff’s rights; none was accidental or merely negligent.

19              55.      Alternatively, Defendants violated Plaintiff’s rights by the following conduct
20
     constituting threat, intimidation, or coercion that was above and beyond any lawful seizure or use
21
     of force:
22

23

24   4
      See Chaudhry v. City of Los Angeles, 751 F.3d 1096, 1105 (9th Cir. May 19, 2014) (citing Cameron v. Craig, 713
     F.3d 1012, 1022 (9th Cir. 2013)).
25
     5
         Cornell v. City and County of San Francisco, 17 Cal.App.5th 766, 801-02 (2017) (review denied).



                                         FIRST AMENDED COMPLAINT FOR DAMAGES
                                                              - 11
             Case 4:18-cv-07731-KAW Document 12 Filed 02/21/19 Page 12 of 14



                  a. Threatening Plaintiff in the absence of any threat presented by Plaintiff or any
1                    justification whatsoever;
2
                  b. Using deliberately reckless and provocative tactics to choke Plaintiff in violation
3                    of generally accepted law enforcement training and standards, and in violation of
                     Plaintiff’s rights;
4
                  c. Defendant yet-to-be-identified Officers. beating Plaintiff in the absence of any
5                    threat or need for such force;

6                 d. Threatening violence against Plaintiff., with the apparent ability to carry out such
                     threats, in violation of Civ. Code § 52.1(j);
7
                  e. Using excessive, unreasonable and unjustified force against Plaintiff while he
8
                     attempted to comply with the officers;
9
                  f. Failing to intervene to stop, prevent, or report the unlawful seizure and use of
10                   excessive and unreasonable force by other officers;

11                g. Violating multiple rights of Plaintiff;

12          56.        Defendant CITY OF SANTA ROSA is vicariously liable, pursuant to California

13   Government Code § 815.2, for the violation of rights by its employees and agents.
14
            57.        As a direct and proximate result of Defendants' violation of California Civil Code
15
     §52.1 and of Plaintiff’s rights under the United States and California Constitutions, Plaintiff
16
     sustained injuries and damages, and against all Defendants and is entitled to relief as set forth
17
     above, including punitive damages against Defendant Deputy Does 1-50, and including all
18
     damages allowed by California Civil Code §§ 52, 52.1, and California law, not limited to costs,
19
     attorneys fees, treble damages, and civil penalties.
20
                                     SIXTH CAUSE OF ACTION
21
                                              (False Arrest)
22            (Against Vlahandreas, McAllister, Jucutan, Schmidt, Lund and DOES 1-25)
            58.    Plaintiff re-alleges and incorporates by reference each and every paragraph of
23   this complaint.
24          59.        Defendant officers, while working as officers for the CITY OF SANTA ROSA,

25   and acting within the course an scope of their duties, intentionally attacked and beat Plaintiff



                                    FIRST AMENDED COMPLAINT FOR DAMAGES
                                                       - 12
             Case 4:18-cv-07731-KAW Document 12 Filed 02/21/19 Page 13 of 14



     without any reasonable suspicion and/or probable cause.
1
            60.        As a result of the actions of these the Officers, Plaintiff suffered physical
2
     injuries. Defendant Officers did not have legal justification for using force, arresting and/or
3    detaining.
4           WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
                                    SEVENTH CAUSE OF ACTION
5
                                          (False Imprisonment)
6
              (Against Vlahandreas, McAllister, Jucutan, Schmidt, Lund and DOES 1-25)
            61.    Plaintiff re-alleges and incorporates by reference each and every paragraph of
7    this complaint.
8           62.        Defendant officers, while working as officers for the CITY OF SANTA ROSA,

9
     and acting within the course an scope of their duties, intentionally attacked and beat Plaintiff
     without any reasonable suspicion and/or probable cause.
10
            63.        As a result of the actions of these the Defendant officers, Plaintiff suffered
11
     physical injuries. Defendant Officers did not have legal justification for using force, arresting
12   and/or detaining, and/or holding Plaintiff for any amount of time against his will.

13          WHEREFORE, Plaintiff prays for relief as hereinafter set forth.

14

15                                              JURY DEMAND

16          64.        Plaintiff hereby demands a jury trial in this action.

17

18                                                   PRAYER

19          WHEREFORE, Plaintiff prays for relief, as follows:

20          1.         For general damages in a sum to be proven at trial;

21          2.         For special damages, including but not limited to, past, present and/or future wage

22                     loss, income and support, medical expenses and other special damages in a sum to

23                     be determined according to proof;

24          3.         For punitive damages against Vlahandreas, McAllister, Jucutan, Schmidt, Lund

25                     and DOES 1-25 in a sum according to proof;



                                     FIRST AMENDED COMPLAINT FOR DAMAGES
                                                         - 13
            Case 4:18-cv-07731-KAW Document 12 Filed 02/21/19 Page 14 of 14




1          4.     For injunctive and declaratory relief, including but not limited to:
                          i. An order requiring Defendant CITY SANTA ROSA to institute and
2                            enforce appropriate and lawful policies and procedures for operating
                             body cameras including not covering body cameras up;
3

4                        ii.    An order requiring Defendant CITY SANTA ROSA to institute and
                               enforce appropriate and lawful policies and procedures for detaining
5                              and arresting individuals;

6                       iii. an order prohibiting Defendant CITY OF SANTA ROSA from
                             engaging in the unconstitutional customs, policies, practices,
7                            procedures, training and supervision as may be determined and/or
                             adjudged by this case;
8
                        iv. an order requiring Defendant CITY SANTA ROSA to institute and
9                           enforce appropriate and lawful policies and procedures for reporting a
                            use of force and documenting the use of force;
10
                         v. an order prohibiting Defendant CITY SANTA ROSA and their police
11
                            officers from engaging in the “code of silence” as may be supported by
12                          the evidence in this case;

13                      vi. an order requiring Defendant CITY SANTA ROSA train all law
                            enforcement officers concerning generally accepted and proper tactics
14                          and procedures and this Court’s orders concerning the issues raised in
                            injunctive relief requests ii-v, above
15
           5.     For reasonable attorney’s fees pursuant to 42 U.S.C. Section 1988; Cal. Civil
16
                  Code §§ 52 et seq., 52.1, and as otherwise may be allowed by California and/or
17
                  federal law;
18
           6.     For cost of suit herein incurred; and
19
           7.     For such other and further relief as the Court deems just and proper.
20

21
     Dated: February 21, 2019                              Law Offices of John L. Burris
22

23

24                                                         ___/s/_Patrick Buelna______
                                                           Patrick Buelna
25                                                         Attorney for Plaintiff




                                 FIRST AMENDED COMPLAINT FOR DAMAGES
                                                    - 14
